Appeal from order, Supreme Court, New York County (Leslie Crocker Snyder, J.), entered on or about October 2, 2003, which denied appellant’s motion to vacate a prior order of the same court and Justice, directing distribution of certain funds recovered from the execution of a search warrant respecting appellant’s property and person, unanimously dismissed.
The order from which appellant purports to appeal, essentially denying appellant’s challenge to the court’s direction that certain property be distributed pursuant to CPL 690.55 and Penal Law § 450.10, is not appealable (see People v Anonymous, 284 AD2d 207, 208 [2001]; People v Smith, 53 AD2d 1004 [1976]). The proper avenue for appellant to have pursued for the return of the property after his demands were allegedly ignored would have been to commence a proceeding pursuant to CPLR article 78 for a writ of mandamus (Preiser, Practice Commentaries, McKinney’s Cons Laws of NY, Book 11 A, CPL 690.55, at 543-544 [1995]) or a plenary action sounding in replevin. Concur—Buckley, EJ., Tom, Mazzarelli, Ellerin and Gonzalez, JJ.